ANSTEAD, Judge,
concurring specially:
In this marriage of short duration, the wife was awarded an interest in certain bank accounts of the husband on the basis that the husband had previously made a gift to her of 50% of these accounts by adding her name thereto for a short period of time. I believe that the decision in Ball v. Ball, 335 So.2d 5 (Fla.1976), if applicable, would have mandated a different result. However, the Supreme Court specifically ruled that Ball was not to have retroactive application and was limited to real property. Accordingly, I concur in affirming the judgment of the trial court.